Appeal by defendant from a judgment of the County Court, Nassau County, rendered August 20, 1968, adjudging him a youthful offender after a nonjury trial. Judgment reversed, on the law, and ease remitted to the court below for a new trial before a jury. The findings of fact below are affirmed. In our opinion, subdivision 3 of section 913-g and section 913-h of the Code of Criminal Procedure, insofar as they require a defendant to consent to a summary trial without a jury to render him eligible for youthful offender treatment, are unconstitutional (cf. Duncan v. Louisiana, 391 U. S. 145, 149; United States v. Jackson, 390 U. S. 570; Matter of Gault, 387 U. S. 1, 12; Nieves v. United States, 280 F. Supp. 994, 1006; Matter of Saunders v. Lupiano, 30 A D 2d 803; People v. Towler, 30 A D 2d 876). Defendant’s other contentions have been examined and are without merit. Christ, Acting P. J., Brennan, Hopkins, Munder and Martuscello, JJ., concur.